DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/30/2022 was filed after the effective filing date of the instant application on 01/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1-9 are objected to because of the following informalities:

Claim 1 recites “at least one server” in line 5, and refers back to this limitation as “one of said servers” in line 6, which appear to be a typo.
Claim 6 recites “IPDR/SP” which is an acronyms without describing its definition earlier in the claim.
Claim 8 recites “SNMP” which is an acronyms without describing its definition earlier in the claim.
Claim 9 recites “at least one server” in line 5, and refers back to this limitation as “one of said servers” in line 7, which appear to be a typo.
Other dependent claims are objected the same.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “vCore” in claim 1 and claim 7 being used by the claims which does not appear to be a standard technical term and lack of its definition on the level of claim 1 as well as claim 7. The term is indefinite because the specification does not clearly redefine the term and its use of technical implications. For example, the specification describes vCore instance can be referred to or acting as a virtualized Remote PHY MAC Core; or referred to as a POD (¶ [0027] and ¶ [0040]); or as a software operation implementation (¶ [0031] and ¶ [0055]); or acting as an individual IPDR exporter (¶ [0059]).
Other dependent claims are rejected the same.
For the purpose of examination, Examiner interpreted the term “vCore” as software implemented on at least one server.

Claim 9 recites the limitation "said headend" in line 5 and line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ovadia (US 2021/0367857).
Regarding claim 1, Ovadia discloses an Internet Protocol Detail Record data acquisition system comprising:
(a) a head end connected to a plurality of first customer devices through a transmission network that includes a remote fiber node that converts received data to analog data suitable to be provided on a coaxial cable for said plurality of first customer devices (Figure 1; ¶ [0006]-[0007]), where said head end includes at least one server (¶ [0030]-[0031]) each of which includes a respective processor (Figure 5);
(b) a first vCore instantiated on one of said servers of said head end configured to provide data plane services to said plurality of first customer devices through said transmission network (¶ [0036], ¶ [0044]-[0045] and ¶ [0077]);
(c) said first vCore providing data suitable for an Internet Protocol Detail Record to a messaging service (¶ [0042], ¶ [0053]-[0054] and ¶ [0078]);
(d) an Internet Protocol Detail Record exporter that receives said data from said messaging service and provides Internet Protocol Detail Record data to an Internet Protocol Detail Record collector (¶ [0038] and ¶ [0055]-[0056]).

Regarding claim 2, Ovadia discloses the system as discussed in the rejection of claim 1. Ovadia further discloses wherein said Internet Protocol Detail Record data is a data object (¶ [0043]-[0044] and ¶ [0053]-[0056]).

Regarding claim 3, Ovadia discloses the system as discussed in the rejection of claim 1. Ovadia further discloses wherein said messaging service is a stream processing service (Figures 1-3).

Regarding claim 4, Ovadia discloses the system as discussed in the rejection of claim 1. Ovadia further discloses wherein said messaging service groups together different types of data into different topics (¶ [0072]).

Regarding claim 6, Ovadia discloses the system as discussed in the rejection of claim 1. Ovadia further discloses wherein said Internet Protocol Detail Record exporter provides data compliant with an IPDR/SP Specification (¶ [0043] and ¶ [0055]-[0056]).

Regarding claim 7, Ovadia discloses the system as discussed in the rejection of claim 1. Ovadia further discloses wherein said Internet Protocol Detail Record collector signals said first vCore to provide data suitable for an Internet Protocol Detail Record (¶ [0038], ¶ [0055]-[0056] and ¶ [0062]-[0063]).

Regarding claim 8, Ovadia discloses the system as discussed in the rejection of claim 7. Ovadia further discloses wherein said signaling is based upon a SNMP protocol (¶ [0004]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ovadia (US 2021/0367857) in view of Kotalwar (US 2022/0200863).
Regarding claim 5, Ovadia discloses the system as discussed in the rejection of claim 4. Ovadia is silent about at least two of said topics has non-overlapping types of data.
Kotalwar discloses at least two of said topics has non-overlapping types of data (¶ [0139]-[0140] and ¶ [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the topic in Ovadia system to have non-overlapping types of data as taught by Kotalwar, so to easily search and retrieve stored data based on different topics.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ovadia (US 2021/0367857) in view of Matatyaou et al (US 2021/0119820).
Regarding claim 9, Ovadia discloses an Internet Protocol Detail Record data acquisition system comprising:
(a) a Cable Modem Termination System (CMTS) providing data services to a plurality of first customer devices through a transmission network that includes a remote fiber node that converts received data to analog data suitable to be provided on a coaxial cable for said plurality of first customer devices (Figure 1; ¶ [0004]-[0007], ¶ [0033] and ¶ [0055]), where said head end includes at least one server (¶ [0030]-[0031]) each of which includes a respective processor (Figure 5);
(b) a first Cable Modem Termination System instantiated on one of said servers of said head end (¶ [0004]-[0007]) configured to provide data plane services to said plurality of first customer devices through said transmission network (¶ [0036], ¶ [0044]-[0045] and ¶ [0077]);
(c) said first Cable Modem Termination System providing data suitable for an Internet Protocol Detail Record to a messaging service (¶ [0042], ¶ [0053]-[0054] and ¶ [0078]);
(d) an Internet Protocol Detail Record exporter that receives said data from said messaging service and provides Internet Protocol Detail Record data to an Internet Protocol Detail Record collector (¶ [0038] and ¶ [0055]-[0056]).
Ovadia is silent about a virtualized Cable Modem Termination System (CMTS).
Matatyaou discloses (a) a virtualized Cable Modem Termination System (CMTS) providing data services to a plurality of first customer devices through a transmission network that includes a remote fiber node that converts received data to analog data suitable to be provided on a coaxial cable for said plurality of first customer devices, where said head end includes at least one server, each of which includes a respective processor; (b) a first Cable Modem Termination System instantiated on one of said servers of said head end configured to provide data plane services to said plurality of first customer devices through said transmission network (¶ [0021]-[0022] and ¶ [0053]-[0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Cable Modem Termination System (CMTS) in Ovadia system to include a virtualized CMTS as taught by Matatyaou, so to enable system to grow and scale in adding more servers running a virtual access node application in order to meet the performance and scale requirements in data content transmission.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421